Citation Nr: 0946690	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart condition 
(other than prolapsed mitral valve) as residuals of rheumatic 
fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk






INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim for service connection.

The Veteran's April 2007 claim also requested "increased 
compensation granted for heart condition."  As the matter of 
entitlement to an increased evaluation for prolapsed mitral 
valve was adjudicated in an unappealed January 2008 rating 
decision, this matter is not before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did experience rheumatic fever while in 
service.

2.  The Veteran has a current diagnosis of coronary artery 
disease.

3.  The Veteran is not shown to have coronary artery disease, 
or any other heart disability (other than prolapsed mitral 
valve), due to any event or incident of his service, 
including rheumatic fever.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a heart disability are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2007, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Additional medical records were 
subsequently added to the claims file.  

The Veteran also was informed in the May 2007 letter as to 
how an appropriate disability rating and effective date would 
be assigned if his claim was granted, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
October 2007, the Veteran received an examination, which 
(based on the report and addendum provided by the examiner) 
included a review of his claims file. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file upon which to make a decision on the issue decided on 
appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2009).  


Service Connection Claim

The Veteran seeks service connection for a heart disability 
other than prolapsed mitral valve.  Specifically, he alleges 
that his currently diagnosed heart disorder is related to an 
in-service episode of rheumatic fever.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  

While the record reflects that the Veteran experienced 
rheumatic fever while in service, and has a current diagnosis 
of coronary artery disease, the preponderance of the 
competent medical evidence (i.e., that which is informed and 
probative) linking a heart disability (other than prolapsed 
mitral valve) to his period of active service is against the 
claim.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has been diagnosed as having coronary artery 
disease.  Prior medical records reflect additional diagnoses 
of rheumatic fever (during service), prolapsed mitral valve 
(service connected), angina, and cardiomegaly.  However, the 
most recent medical evidence of record, the report of an 
October 2007 VA examination, reveals that the Veteran's 
current diagnoses are limited to coronary artery disease and 
hypertension.  

The Veteran's service treatment records reflect that he 
experienced rheumatic fever in February and March of 1952 
while he was in service.  The records indicate that he was, 
in March 1952, diagnosed as having "rheumatic fever active 
without cardiac involvement."  An in-service examination 
report dated January 1953 revealed that his heart was not 
enlarged and "sound[ed] good."  At that time he was 
diagnosed as having no cardiovascular disease and the 
examiner stated that the dull pains in his chest area likely 
were attributable to muscle strain and a "bronchial 
element."  His heart, and a chest x-ray, were observed as 
normal on an examination report dated March 1953.  

Although a February 1954 service treatment report appears to 
state that he had a history of rheumatic heart disease, that 
portion of the report was a history, apparently provided by 
the Veteran, from a Dental Dispensary who was seeking a 
medical opinion to clear him for an extraction.  The 
physician consulted by the Dental Dispensary authored a note, 
also dated February 1954, which reflected that there was no 
current evidence of rheumatic fever. 

In October 1979, approximately 25 years after service, the 
Veteran filed a claim for entitlement to service connection 
for rheumatic fever.  He received a VA examination in October 
1980.   The examiner noted that the Veteran did not have 
hypertension or diabetes, or a history of smoking, that would 
explain his symptoms.  The examiner diagnosed a prolapsed 
mitral valve although a chest x-ray reflected normal 
appearance of his heart.  The Veteran received service 
connection for a prolapsed mitral valve in a rating decision 
dated January 1981, but was notified in an accompanying 
letter that his service-connected disability was rheumatic 
heart disease.  A January 1982 letter informed the Veteran 
that an error was made in the 1981 letter and that he was not 
diagnosed with, or service-connected for, rheumatic heart 
disease.

Subsequent to the 1981 rating decision, the Veteran requested 
an additional examination for joint pain as a result of 
rheumatic fever.  An examination report dated October 1981 
reflects that blood tests showed the Veteran did not have 
arthritis or joint pain of the rheumatic type.

A January 1982 VA examiner noted that the Veteran had 
rheumatic fever at one time, but was presently asymptomatic 
since an electrocardiogram showed normal results.  The 
Veteran was diagnosed as having a prolapsed mitral valve. 

The first diagnosis of coronary artery disease to appear in 
the record is within a private hospital treatment record 
dated March 1991.  Those records also reveal a diagnosis of 
cardiomegaly.  The diagnosis of coronary artery disease is 
reiterated on private hospital treatment notes of July 1991 
and April 1993, and appears in conjunction with a diagnosis 
of stable angina in a March 1992 record of VA treatment.  A 
September 1992 VA treatment note clarifies that the coronary 
artery disease is "single vessel" and angina is again 
referenced in a May 1993 treatment note.  A November 1994 VA 
treatment note refers to the history of coronary artery 
disease.

Private treatment notes dated in May 2003 refer to the 
Veteran's angina as unstable, reflect a diagnosis of 
hypertension, and reiterate the diagnosis of coronary artery 
disease (alternatively noted as artherosclerotic 
cardiovascular disease).  The record reflects that the 
Veteran received regular treatment for both hypertension and 
coronary artery disease since 2003.  In February 2007, a 
private treatment note reflects that the Veteran's heart size 
is "borderline" and his chest x-ray is otherwise normal.

A note from a private physician dated March 2007 states that 
the Veteran had "a significant history of rheumatic fever... 
and subsequently has developed coronary artery disease."

In October 2007, the Veteran was afforded a VA examination 
that included a review of his service treatment records and 
medical history.  The examiner conducted a chest x-ray that 
revealed no active disease.  The examiner diagnosed him with 
hypertension, prolapsed mitral valve, and coronary artery 
disease and provided the following medical opinions based on 
review of his medical record and physical examination: 
prolapsed mitral valve was likely due to rheumatic fever; 
hypertension was likely related to coronary artery disease; 
coronary artery disease is not likely related to rheumatic 
fever.  After conducting an electrocardiogram, the record 
reflects that the examiner again reviewed the entire record 
and wrote a November 2007 addendum to the October 2007 
examination report, observing that there was no current 
evidence of mitral valve prolapse.

The Veteran, through his authorized representative, has 
alleged that the 2007 VA examination was insufficient for 
rating purposes because the examiner was a nurse practitioner 
rather than a physician and because the examination was not 
signed by a physician, which, the representative stated, is 
"required."  Although the representative did not state the 
source of the alleged "requirement,"  the Board, finding no 
such necessity in the statutory rating criteria for 
disabilities of the cardiovascular system (38 C.F.R. § 4.100 
(2009)), turns to the VA ADJUDICATION PROCEDURE MANUAL M21-1.  
Per the applicable guidelines in the Manual, examinations may 
be conducted by nurse practitioners.  See M 21-1 MR, 
III.iv.3.D.18.  The Manual further reveals that examination 
reports transmitted and printed electronically are acceptable 
without signatures.  Id.  

Moreover, the mere allegation by any layperson that an 
examination is insufficient to question its results.  As to 
the representative's contention in this regard, as well as 
the Veteran's contention that he has a current heart 
disability, other than prolapsed mitral valve, attributable 
to his in-service rheumatic fever, it is well-settled law 
that that lay persons are not competent to render such 
opinions on matters of medical causation.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Further, evidence of a chronic 
condition must be based on medical evidence, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Although 
lay evidence is sometimes acceptable to prove symptomatology 
over a period of time, it is not acceptable unless such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007). 

In regard to the Veteran's statements to his healthcare 
providers (specifically the 1954 Dental Dispensary), the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Although the Court also has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by a veteran, the critical question is 
whether that history was accurate and, as indicated above, 
the Veteran's in-service diagnosis was of rheumatic fever 
without cardiac involvement.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).

The first medical evidence of record diagnosing cardiac 
conditions other than prolapsed mitral valve are dated, at 
the earliest, approximately 37 years after service (coronary 
artery disease and cardiomegaly, March 1991; angina, March 
1992; and hypertension, May 2003).

The medical opinions of record do not support a determination 
that the Veteran's coronary artery disease or hypertension 
(which, per the most recent medical evidence of record are 
his sole two current cardiac disabilities) are related to 
rheumatic fever or his service.  Read broadly for the 
purposes of suggesting a nexus, of record is a March 2007, 
physician's statement of record indicating a possible 
etiological connection between the Veteran's in-service 
rheumatic fever and current coronary artery disease.  
However, the statement does not directly provide an opinion 
as to etiology or discuss any explanation for the implied 
nexus.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that opinions which are inconclusive as to the origin of 
a disease cannot be employed as suggestive of a linkage 
between the current disorder and the claimed incident of 
military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).   Further, 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

The Court also has held that medical examination reports must 
contain not only clear conclusions with supporting data, but 
a reasoned medical explanation connecting the two.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The March 2007 
opinion also does not provide any explanation or reflect 
review of the Veteran's claims file and/or entire medical 
history.  Although the Court has held that a physician's 
review of the claims file is not the determinative factor is 
assigning probative value, see Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 300 (2008), it noted that a physician should 
have information regarding relevant case facts.  

The only recent medical opinion of record that provides both 
clear conclusions and a reasoned medical explanation, without 
resort to speculation, is that of the October 2007 VA 
examiner, which, as noted above, the Board finds sufficient 
for rating purposes.  As noted, this examiner reviewed the 
pertinent records and concluded, based on that review and a 
physical examination including chest x-ray and 
electrocardiogram, that the medical evidence was against the 
claim.  The VA examiner's opinion against the claim is 
further supported by the initial, March 1952, diagnosis of 
the Veteran's rheumatic fever as being "without cardiac 
involvement" and the lack of diagnosis of any cardiac 
disability (other than prolapsed mitral valve) until many 
years after service; and the Board notes that it is not 
directly contradicted by any medical evidence of record.

Thus, the most persuasive and competent evidence of record 
does not support the Veteran's claim of entitlement to 
service connection for a cardiac condition, due to rheumatic 
fever, other than prolapsed mitral valve.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
such, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Entitlement to service connection for a heart disability, 
other than prolapsed mitral valve, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


